t c summary opinion united_states tax_court marshall stewart gardner and nancy b gardner petitioners v commissioner of internal revenue respondent docket no 6563-o00s filed date marshall stewart gardner and nancy b gardner pro sese jack t anagnostis for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined deficiencies in federal income taxes of dollar_figure and dollar_figure and accuracy-related_penalties of dollar_figure and dollar_figure for the respective years and petitioners concede that they are not entitled to deductions for unreimbursed employee business_expenses for and or for charitable_contributions for the issues for decision are whether petitioners are entitled to deductions for charitable_contributions claimed for and whether petitioners are liable for the accuracy-related_penalties for and a few of the facts have been stipulated and are so found the accompanying exhibits are incorporated herein by reference background petitioners resided in philadelphia pennsylvania at the time their petition was filed in this case the parties agree that petitioners have no receipts to substantiate the dollar_figure of charitable_contributions claimed on their joint federal_income_tax return marshall stewart gardner petitioner produced at trial however an undated sheet of paper containing various handwritten items and amounts the items were estimates according to petitioner based on how many times i might have given the sheet stated petitioner was used by him in the preparation of his joint tax_return for discussion deductions are strictly a matter of legislative grace and taxpayers must satisfy the specific requirements for any deduction claimed see 503_us_79 292_us_435 taxpayers are required to maintain records sufficient to substantiate their claimed deductions see sec_6001 sec_1_6001-1 income_tax regs sec_170 allows a deduction for charitable_contributions paid during the taxable_year subject_to certain limitations deductions for charitable_contributions are allowable only to the extent verified under treasury regulations see sec_170 the applicable regulations regquire a taxpayer to maintain for each contribution of money a canceled check a receipt from the donee organization showing the date and amount of the contribution or other reliable written records showing the name of the donee and the date and amount of the contribution see sec_1_170a-13 income_tax regs petitioners have not maintained any of the records required to substantiate their charitable_contributions the only evidence of petitioners' contributions consists of the single sheet of paper containing petitioners’ estimates the notations on the sheet of paper contain no dates and for the most part list small amounts two large amounts are listed as q4e- combined federal campaign cfc amounts and clothing donations at local churches the court thinks that documentation of petitioners’ cfc donations would be readily available the sheet does not indicate the local churches to which the clothing contributions were made there is no discernable relationship between the sum of the items listed on the sheet and the total charitable deductions claimed on the return for the sheet does nothing to support petitioners' claims the court is not convinced from the record that petitioners made the charitable_contributions claimed for respondent’s determination that petitioners are not entitled to deductions for for charitable_contributions is upheld petitioners offered no evidence with respect to whether part of their underpayment_of_tax for the years and was due to negligence or to disregard of rules or regulations the court holds therefore that petitioners are liable for the accuracy- related penalty under sec_6662 for both and reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
